
	

115 HR 3008 : George W. Bush Childhood Home Study Act
U.S. House of Representatives
2018-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3008
		IN THE SENATE OF THE UNITED STATES
		December 11, 2018 Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To authorize the Secretary of the Interior to conduct a special resource study of the George W.
			 Bush Childhood Home, located at 1412 West Ohio Avenue, Midland, Texas, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the George W. Bush Childhood Home Study Act. 2.Special resource study (a)StudyThe Secretary of the Interior shall conduct a special resource study of the George W. Bush Childhood Home, located at 1412 West Ohio Avenue, Midland, Texas (referred to in this section as the site).
 (b)ContentsIn conducting the study under subsection (a), the Secretary shall— (1)evaluate the national significance of the site;
 (2)determine the suitability and feasibility of designating the site as a unit of the National Park System;
 (3)consider other alternatives for preservation, protection, and interpretation of the site by Federal, State, or local governmental entities, or private and nonprofit organizations;
 (4)consult with interested Federal, State, or local governmental entities, private and nonprofit organizations or any other interested individuals;
 (5)determine the effect of the designation of the site as a unit of the National Park System on existing commercial and recreational uses, and the effect on State and local governments to manage those activities;
 (6)identify any authorities, including condemnation, that will compel or permit the Secretary to influence or participate in local land use decisions (such as zoning) or place restrictions on non-Federal land if the site is designated a unit of the National Park System; and
 (7)identify cost estimates for any Federal acquisition, development, interpretation, operation, and maintenance associated with the alternatives.
 (c)Applicable lawThe study required under subsection (a) shall be conducted in accordance with section 100507 of title 54, United States Code.
 (d)Study resultsNot later than 3 years after the date on which funds are first made available for the study under subsection (a), the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Energy and Natural Resources of the Senate the results of the study and any conclusions and recommendations of the Secretary.
			
	Passed the House of Representatives December 10, 2018.Karen L. Haas,Clerk
